Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2021

                                    No. 04-21-00424-CR

                                 Joe Michael ENRIQUEZ,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 7464
                        Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
February 22, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court